Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
For applicant’s benefit, portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, including disclosures that teach away from the claims. See MPEP 2141.02 VI.  
“The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments. Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) See MPEP 2123.


Drawings
The drawings are objected to because it is unclear what FIG. 1 is purportedly showing.  Elements 13 and 15 appear to point to the same outline.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, it is unclear what the scope of “a path loss modeling preparation operation of preparing a path loss model” is intended to encompass. It is unclear whether this this represents some sort of measurement operation between each beacon position and each observation position or simply the selection of a mathematical model, i.e. an algorithm, that merely defines the known path loss equation. The language “an optimal installation plan determination operation” is defined by the language itself “determining, as an optimal installation plan, an installation plan.” The language appears repetitive and its duplication serves only to obfuscate the scope of the claim.  Since the beacons appear to be transmitters, it is unclear what the language “in which different beacon signals, whose received signal strength indicators (RSSIs) calculated using the path loss model” supposedly means since the language appears to state that the beacons have a received signal strength, which is contradictory to being a transmitter. It is unclear from the claim language whether the RSSIs are based on a measurement at the observation stations or if such is simply a calculation.  The metes and bounds of “have significant values” lacks clarity since the metes and bounds of what is/is not significant are undefined in the claims. "Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment." Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). See also Liebel-Flarsheim Co. v. Medrad Inc., 358 F.3d 898, 906, 69 USPQ2d 1801, 1807 (Fed. Cir. 2004) (discussing recent cases wherein the court expressly rejected the contention that if a patent describes only a single embodiment, the claims of the patent must be construed as being limited to that embodiment); E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) ("Interpretation of descriptive statements in a patent’s written description is a difficult task, as an inherent tension exists as to whether a statement is a clear lexicographic definition or a description of a preferred embodiment. The problem is to interpret claims ‘in view of the specification’ without unnecessarily importing limitations from the specification into the claims."); Altiris Inc. v. Symantec Corp., 318 F.3d 1363, 1371, 65 USPQ2d 1865, 1869-70 (Fed. Cir. 2003). The claim language is confusing and unclear in light of the language “operation of determining . . . an installation plan, in which different beacon signals . . . are received in a number greater than or equal to a minimum reference number” since it is unclear what the relationship is with reference to “received in a number.” The claim fails to indicate whether this is referenced to a particular observation station or if this refers to all observation stations. Notwithstanding, the language fails to clearly define the subject matter. 
In claim 2, the language “to receive the RSSI value” lacks a proper antecedent basis since it is unclear to what this refers; claim 1 only refers to beacons who se RSSIs are calculated.
In claim 3, the language “the RSSI is determined to be the significant value” lacks a proper antecedent basis. It is unclear what the scope of “a reference value expressed as a function of the observation position” encompasses or what is meant by “expressed as a function of the observation position.”
In claim 4, the language “under a constraint expressing a possibility of positioning at a measuring point” is indefinite since it is unclear what the scope and meaning of such is intended to encompass.  The language fails to clearly define the metes and bounds of the claimed subject matter.
In claim 6, the language “in a range of significant values” is indefinite since it lacks clarity as to what the limits of the claim encompasses, particularly since it is unclear what represents a “significant value.”
Claim 7 is indefinite and fails to clearly and distinctly set forth the metes and bounds of the claim.  The language “an installation plan vector” is undefined and there is nothing in the claim language that would provide any clarity as to what it is.  Since the scope and meaning of such is undefined and lacks clarity, the conditional expression is likewise unclear. Additionally, the two reference vectors do not have any defined relationship with the language of the claim, particularly with respect to the conditional expression.  There is nothing in the claims that would provide clarity as to what the reference vectors are/represent or where they come from or what the metes and bounds of such encompass.
Claim 9 is indefinite due to the lack of clarity of the language “significant.”
Claim 12 fail to clearly and distinctly define the subject matter. It is unclear what the language of claim 12 are intending to describe.  Additionally, the language “an objective function” lacks clarity; it appears to be a function that is obtained by subtracting a predetermined number, which is undefined, from a formula, which is also undefined. It is unclear what the language “except for a position that is determined for installation in advance under a constrain expressing a possibility of positioning at a measuring point” describes or in what manner is represents a limitation. 
In claim 13, it is unclear to what the language “conditional determinant including a constraint matrix that expresses whether a RSSI value . . . is in a range of significant values” is supposed to encompass or refer. It is unclear what the language “except for a position that is determined for installation in advance” describes or in what manner is represents a limitation.
In claim 14, the language “each direction of the target space” fails to clearly set forth the subject matter since it is unclear if this is representative of a two-dimensional direction, such as in X and Y coordinates, or if this encompasses some angular measurement of 360° in three dimensions (which would not appear to be disclosed). Thus, the claim language is not clear.
In claim 15, the language “has a direction component in a range of significant values” fails to clearly and distinctly define the metes and bounds of the subject matter. 
Claims 16 and 17 fail to clearly and distinctly define the subject matter.  The specification does not disclose a computer program storage device and thus does not provide any support for such language. Furthermore, it is not apparent how a storage device can using the method since a storage device is simply what it states it is, a place to store something.  Thus, the language lacks clarity and is not supported by the specification as filed.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite an operation of preparing a model and an operation of determining an installation plan. Both of these operations, under its broadest reasonable interpretations, are directed to something that can be performed by humans without a computer since preparing a path loss model is simply the selection of a well-known, path loss equation, while the determining of an installation plan can be performed mathematically, such as by a graph, of placing one or more beacons with a known coverage pattern(s) (antenna radiation pattern/path loss pattern) such that an area is substantially covered by the patterns. Moreover, it appears that the two operations are substantially performed by a computer, i.e. a “modeling guide device” which is described as an application on a tablet (computer).See Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1318 (Fed. Cir. 2016) (‘‘[W]ith the exception of generic computer implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper.’’); Mortg. Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d. 1314, 1324 (Fed. Cir. 2016) (holding that computer-implemented method for ‘‘anonymous loan shopping’’ was an abstract idea because it could be ‘‘performed by humans without a computer’’); Versata Dev. Grp. v. SAP Am., Inc., 793 F.3d 1306, 1335 (Fed. Cir. 2015) (‘‘Courts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person’s mind.’’); CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 1372 (Fed. Cir. 2011) (holding that the incidental use of ‘‘computer’’ or ‘‘computer readable medium’’ does not make a claim otherwise directed to process that ‘‘can be performed in the human mind, or by a human using a pen and paper’’ patent eligible)   This judicial exception is not integrated into a practical application because the claims are directed to an abstract idea with operations that can be performed by a human with pen and paper and/or using generic computer elements (modeling guide device comprising an application on a tablet), and the generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. Additional dependent claims are further descriptive of mathematical functions, including a function of summing binary function terms, expressing constraints as a constraint matrix, constraint is expressed as a conditional expression, etc. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the installation of the beacons are simply a result of the claimed operations and the beacons operate in a routine and conventional manner to provide beacon positioning signals.
The following analysis substantiates the rejection of the claims under 35 USC 101 as being directed to an abstract idea.
Step 1 — Statutory Category
Do claims recite a process, machine, manufacture, or composition of matter. If so, it represents a statutory category of invention.  In this case, the claims are directed to a method and therefore recite a statutory category.
Step 2A, Prong One — Recitation of Judicial Exception
Step 2 A of the 2019 Guidance is a two-prong inquiry. In Prong One, we evaluate whether the claim recites a judicial exception. For abstract ideas, Prong One represents a change as compared to prior guidance because we here determine whether the claim recites mathematical concepts, certain methods of organizing human activity, or mental processes.
Claims 1-17 are directed to an abstract idea, particularly since the claims recite an operation of preparing a model and an operation of determining an installation plan, and since it is both a mental process that can be performed by a human and is accomplished through a series of mathematical operations performed by a computer. Under the 2019 Guidance, each of preparing a path loss model and determining an installation plan are operations capable of being performed by a human and encompass mathematical formulas (path loss model) and computational operations that fall within the “mathematical concepts” grouping.
Since claims 1-17 recite an abstract idea, the analysis proceeds to Prong Two to determine whether the claim is “directed to” the judicial exception.
Step 2A, Prong Two — Practical Application
If a claim recites a judicial exception, in Prong Two we next determine whether the recited judicial exception is integrated into a practical application of that exception by: (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (b) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application.
In the instant case, the additional element is represented by a “modeling guide device” which is representative of an application performed on a computer.  Beacon positions and observation positions are simply points in a target area and do not represent any actual beacon or observer. The “beacons” are merely the elements for which the method of installing is directed and would ultimately operate in a conventional and routine manner; however, it is further noted that the method is simply the design of an installation plan without any actual measurement of RSSIs due to an actual transmission or reception of any radio wave signal.  This evaluation of a practical application requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.  However, no such additional elements are present.  
Step 2B — Inventive Concept

As noted, for Step 2B of the analysis, we determine whether the claim adds a specific limitation beyond the judicial exception that is not “well-understood, routine, conventional” in the field. See Memorandum.
Claims 1-17 do not include additional elements that are sufficient to amount to significantly more than the abstract idea itself, and thus, the additional elements do not transform the abstract idea into a patent eligible application of the abstract idea.
Apart from the limitations that recite an abstract idea, the only additional element in the claims a modeling guide device (i.e. computer system). The method uses a computer system including generic components as a tool to perform the abstract idea. The application of the abstract idea using generic computer components does not transform the claim into a patent-eligible application of the abstract idea.
Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.
Specification
The disclosure is objected to because of the following informalities: the disclosure fails to provide support for the claimed subject matter with respect to a computer program storage device using the methods set forth in the claims.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shapiro et al (20210392513).
Shapiro et al (20210392513) discloses a computing system 100 [0032] for designing an indoor positioning system in a target space 114 [0033], wherein beacon placement system 106 can identify a number of wireless beacons and positions in a building where an identified number of wireless beacons are to be installed and deployed based upon the computed values for distribution (path) loss [0033]. The technologies described in Shapiro differ from conventional technologies by considering multiple objectives when identifying positions within the building where wireless beacons are to be deployed. Such multiple (and competing) objectives include: 1) coverage (e.g., it is desirable that locations within the building are covered by at least three wireless signals emitted by at least three wireless beacons); 2) cost (e.g., it is desirable to provide wireless coverage using as few wireless beacons as possible); and 3) distribution (e.g., for purposes of indoor localization, it is desired that wireless beacons be spaced as far apart from one another as possible) [0032]. The technologies described identify positions where wireless beacons are to be deployed within the building based upon these multiple objectives (by identifying an appropriate balance between coverage, cost, and distribution). FIG. 6 and its description at [0049]-[0060], illustrates a functional block diagram illustrating exemplary operation of the beacon placement module 112. The beacon placement module 112 is configured to receive the floorplan matrix representation 210 output by the floorplan representation generator module 108, the activity weight matrix 212 output by the floorplan representation generator module 108, and constraints 602, wherein the constraints 602, for example, can identify a maximum number and/or minimum number of wireless beacons that are to be installed in the building, can identify a position within the building where a wireless beacon must be placed, etc. In another example, the constraints 602 may identify one or more areas of the building where optimal coverage is desired. The beacon placement module 112 can further receive the beacon coverage data 406 output by the coverage simulator module 110, where the beacon coverage data 406 corresponds to a certain number of wireless beacons located at proposed positions that were subjected to simulation. Additionally, the beacon placement module 112 is configured to attempt to minimize the value for loss and output beacon number and placement data 604 that corresponds to an approximated minimized value for loss. For example, the beacon placement module 112 can execute a multi-objectives loss function that considers several different sources of loss, and the beacon placement module 112 can attempt to minimize the value for loss when identifying number and placement of wireless beacons to deploy within the building. Because it is computationally difficult to identify a true minimum for the value for loss, such minimum can be approximated by identifying a local minimum value, by selecting a value for loss that is below a predefined threshold as the minimum, and/or by selecting a lowest computed value for loss as the minimum after some number of iterations.  The beacon placement module 112 can: 1) select a number of beacons from C whose total budget is not greater than α; and 2) identify the approximate optimal placement for the selected beacons. The beacon placement module 112 can unify tasks into one optimization setup by building P={pi|pi∈Rd∪{null}} as all beacon placements, where null represents not being selected. Shapiro et al further describe the requirements for positioning using RSSI, identifying at least three beacons and thus teach that each observation point must be capable of receiving beacons in a number greater than or equal to three, i.e. a minimum reference number [0053]. It is preferred that beacons be placed as far apart as possible while still providing overlapping coverage, also indicating that the total number of beacons be minimized while still achieving sufficient coverage.  The floorplan in two or three dimensions represents a target space and the positions are represented by a grid of coordinates, e.g. x- and y- coordinates. Shapiro et al disclose that subsequent to the value for loss being computed for the proposed positions of the wireless beacons, the proposed positions can be updated in the computer-implemented file. In an exemplary embodiment, an evolutionary algorithm can be employed to update positions of wireless beacons in the computer-implemented file. Coverages of wireless signals emitted by the wireless beacons can again be simulated based upon the proposed (updated) positions of the wireless beacons, and such simulated coverages can be provided as input to the optimization module referenced above. The optimization module computes a second value for loss based upon the objectives referenced above. The process of updating positions (and numbers) of wireless beacons, simulating coverages, and computing values for loss iterates until the value for loss is deemed acceptable [0008] and thus clearly disclose the claimed optimal installation plan. The dependent claims, as definite and best understood, are deemed  to be met by the optimization process disclosed by Shapiro et al since Shapiro et al are directed to the same subject matter for a method for designing a positioning system in a target space and disclose the optimization in terms of the same design constraints.
Claims 1-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guenot-Falque et al (20190306724).
Guenot-Falque et al (20190306724) disclose a solution to generate an optimal spatial placement map of Radio Frequency (RF) beacons which can be used for indoor localization and which solves for both generating an optimal number of beacons required in a given environment and optimizing their location (Abstract).  Optimizing placement encompasses the provision of adequate coverage of the RF signal over a target space. An optimal radio map is a function of different parameters such as the number of beacons, the signal broadcast frequency, transmission power, indoor environment, and the required localization accuracy [0002]. Determining an optimal number of beacons comprises starting with an empty set of beacons and iteratively adding one beacon at a time until a predefined termination criterion has been met. The optimal number of beacons is determined based on a cost function, which combines a beacon coverage requirement and a beacon spread requirement to determine the optimal number of beacons. The beacon coverage requirement is set to three such that scans from at least three beacons of the plurality of beacons are available at any point in the environment (meeting the scope of signals received in a number greater than or equal to a minimum reference number) [0009]-[0016]. The process is provided by a non-transitory computer-readable medium embodying a set of computer-executable instructions, which, when executed in connection with a system comprising a central processing unit, a localization signal receiver and a memory, cause the system to perform a method comprising: determining an optimal number of beacons in a plurality of beacons to be placed in an environment to achieve an optional localization; and determining an optimal placement of the beacons from the plurality of beacons in the environment to achieve the optional localization [0017]-[0018]. FIG. 2 exemplifies the method including defining all possible positions of beacons overlaying a grid (Block 201, [0030]-[0032]). A signal path loss model describing the propagation of radio wave signals is determined (Block 203, [0033]-[0034]). Block 201 and Block 203 represent the claimed model preparation operation.  In Block 205 (Stage I), the embodiment of the system generates the count for minimum number of beacons required to cover a given environment, i.e. the beacon spread (the claimed total number of beacons to be installed is minimum) ([0035-43]). In Block 207, the embodiment of the described system optimizes the placement of all the beacons obtained from the Stage I. The algorithm iteratively solves for best global position for all the beacons, i.e. the beacon coverage. The cost function used for the beacon spread and coverage is exemplified in [0035]. FIG. 3 ([0048]-[0058]) exemplifies the computerized mobile platform equating to the claimed modeling guide device. Since Guenot-Falque et al are directed to the same technology using the same inputs and the same outputs, it is deemed that the claimed subject matter, as definite and best understood, is fully anticipated by the teachings of Guenot-Falque et al.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Numerous of which are anticipatory of the claimed subject matter but would be substantially duplicative of the teachings set forth above.
CN (110839245 English translation also provided) disclose an optimization tool for an indoor radio beacon deployment process. The method begins by dividing a two-dimensional plane (target) space into a two-dimensional plane grid having a horizontal axis X and a longitudinal axis Y. The optimization includes a first optimization target T1 (node effective coverage, i.e. propagation path loss), a second optimization target T2 (number of nodes) which is minimized and a third optimization target T3 (coverage of the area/target space). An algorithm is adopted to perform iterative optimization, and a solution conforming to the actual situation as an indoor positioning wireless sensor network node deployment scheme is selected in an optimal solution set obtained when an iteration termination condition is reached.
Greenberger (9,674,648) discloses a method for suggesting placement of beacons within a venue and performs operations including receiving a floor plan for a venue, receiving user-specified input identifying a defined area within the floor plan to target, and determining an arrangement of beacons for providing beacon coverage for the defined area. A total number of beacons to include within the defined area is determined. For each beacon, a corresponding location within the defined area to position the beacon at is also determined. A beacon placement unit 100 comprises a beacon placement analysis unit 480 configured to determine an optimal arrangement/placement of beacons to provide full beacon coverage for the target region 420. Specifically, the beacon placement analysis unit 480 is configured to: (1) determine a total number of beacons to place within the target region 420, and (2) for each beacon, determine a corresponding placement/location for the beacon within the target region 420. The beacon placement analysis unit 480 is further configured to query the user 30 and/or an external source (e.g., a website, etc.) to determine historical location data for the venue 400, preferences for the venue 400, signal strength of beacons, and/or available power levels for the beacons. FIG. 5 illustrates an example updated floor plan 490 showing a suggested arrangement/placement of beacons 430 within a target region 420, in accordance with an embodiment of the invention. For example, the system 200 may determine that a target region 420 requires at least three (3) beacons 430, such as a first beacon 430 (“A”), a second beacon 430 (“B”), and a third beacon 430 (“C”). Beacon A is positioned at a first location (“LOC A”) within the target region 420 to provide a first area 435 of beacon coverage (“BEACON COVERAGE A”). Beacon B is positioned at a second location (“LOC B”) within the target region 420 to provide a second area 435 of beacon coverage (“BEACON COVERAGE B”). Beacon C is positioned at a third location (“LOC C”) within the target region 420 to provide a third area 435 of beacon coverage (“BEACON COVERAGE C”). As shown in FIG. 5, beacons A, B, and C together provide beacon coverage for the target region 420. FIG. 6 is a diagram showing an information processing system 300 useful for implementing one embodiment of the invention.
Additional documents showing the conventionality of optimally identifying a total number of beacons and coverage are shown by the following: Syrjarrine et al (20170332248), Le et al (20080180227), Le (20080182584), Huang et al (20080057873), and Ephremides et al (5,987,328).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY C ISSING whose telephone number is (571)272-6973. The examiner can normally be reached Mon-Thurs 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 571 272 6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GREGORY C. ISSING
Primary Examiner
Art Unit 3646



/Gregory C. Issing/Primary Examiner, Art Unit 3646